Case 1:21-cv-01907-RBJ Document 1-7 Filed 07/14/21 USDC Colorado Page 1 of 4




                           EXHIBIT F.1
Case 1:21-cv-01907-RBJ Document 1-7 Filed 07/14/21 USDC Colorado Page 2 of 4




February 19, 2021

Mr. Dale Case, Director of Community Permitting and Planning
Boulder County Community Permitting and Planning
2045 13th Street
Boulder, CO 80302

Re: Docket SI-20-0003: Gross Reservoir & Dam Expansion – Denver Water’s
Response to Referral Agency and Public Comments on 1041 Permit Application

Dear Mr. Case,

       Per Article 8-508(C)1.a., Denver Water is submitting its responses to referral
agency and public comments regarding our 1041 Permit Application, Docket SI-20-
0003: Gross Reservoir and Dam Expansion Project (GRE Project). Denver Water has
been engaged in the permitting process for the GRE Project for close to two decades.
During that time, Denver Water has worked with numerous federal, state and local
governments and responded to many rounds of public comment to develop permit
conditions, mitigation measures, conservation efforts and additional environmental
enhancements for the GRE Project. Throughout the process, Denver Water has
endeavored to respond to Boulder County’s questions and identify and proactively
address any concerns the County has raised about the GRE Project. Denver Water’s
responses to the referral agency and public comments on its 1041 Permit Application
seek to clarify and build on those extensive past efforts.

       You transmitted the comments on our 1041 Permit Application on December 23,
2020. Given the timing of your transmission of those comments, as well as the volume
of comments received, on January 6, 2021, you extended Denver Water’s deadline to
respond to comments to February 19, 2021. We appreciate the time and effort Boulder
County staff, referral agencies and members of the community have dedicated to
reviewing Denver Water’s 1041 Permit Application for the GRE Project and providing
their questions and comments. We hope the five meetings we arranged with Boulder
County staff and referral agencies in late January and early February (see Exhibit 23 –
Meeting Record) have helped clarify information about the GRE Project, and we are
grateful for the opportunity to promote dialogue about key issues.

      We have attempted to organize and catalog each written submittal by individual
and specific comment and provide a corresponding response. Enclosed herein is a
Referral Agency Comment and Response Table (Exhibit 19) and a Public Organization
and Individual Comment and Response Table (Exhibit 20). We hope that this
organization of comments, which required significant effort by Denver Water, facilitates
Boulder County’s review.

      In addition, we have included two project schedules: Exhibit 21 is a GRE Project
Schedule that anticipates timeframes to complete the remaining County permitting steps
and other pre-construction activities in order for Denver Water to meet the construction
Case 1:21-cv-01907-RBJ Document 1-7 Filed 07/14/21 USDC Colorado Page 3 of 4


Mr. Dale Case
February 19, 2021
Page 2
deadlines in the July 2020 Federal Energy Regulatory Commission (FERC) Order for
the GRE Project; and Exhibit 22 is a FERC Plans Submittal Schedule that anticipates
timeframes to prepare the plans required by the FERC Order, including milestones for
stakeholder review, which we have advanced to the earliest possible dates in an effort
to be responsive to Boulder County’s comments on our 1041 Permit Application. We
also have attached documentation in support of several comment responses, as listed
in the index of exhibits following this letter.

         In the comments on our application, there are some specific requests for new
studies or additional analyses that Denver Water must respectfully decline because they
seek reconsideration of determinations that the U.S. Army Corps of Engineers (Corps)
and FERC have already made, and to which Denver Water must adhere. For example,
some comments seek updated information on Denver Water’s projected future water
demands and other system information to reassess the purpose and need for the GRE
Project. The Corps as lead agency, together with FERC as a cooperating agency,
already has appropriately identified the purpose and need for the GRE Project: to
develop 18,000 acre-feet per year of new, firm yield to address system-wide
vulnerability issues, increase operational flexibility of the treated water system, increase
reliability of the water supply and address projected future demand. That statement of
purpose and need is the foundation for the federal agencies’ determinations, permits
and orders, with which Denver Water must comply.

       Similarly, some comments ask Denver Water to undertake a new analysis of
alternatives to the GRE Project. The November 13, 2020, memo from Community
Planning & Permitting staff, for example, states: “The alternatives analysis provided in
the EIS is unacceptable for the purposes of this 1041 application.” While Denver Water
appreciates the County’s interest in exploring other options, the Corps and FERC
already spent more than a decade performing a comprehensive alternatives analysis
and responding to public comments on that analysis, including from Boulder County.
The Corps selected the GRE Project as the environmentally preferable and least
environmentally damaging practicable alternative. FERC has similarly directed Denver
Water to implement the GRE Project and specifically to begin construction by July 2022
and complete it by July 2027. Because Denver Water cannot implement alternatives
that the Corps and FERC did not select, there is no opportunity to revisit the GRE
Project’s purpose and need or alternatives to the Project at this time.

       The attached comment and response tables (Exhibits 19 and 20) note other
instances in which commenters have sought additional analyses inconsistent with
decisions already made by the federal agencies with jurisdiction over the GRE Project.
Otherwise, Denver Water has responded to specific questions and requests to the best
of our ability, and within the timeframes set by the FERC Order. Denver Water remains
available to clarify issues or provide information not inconsistent with the FERC Order or
the Corps’ Clean Water Act Section 404 Permit.
Case 1:21-cv-01907-RBJ Document 1-7 Filed 07/14/21 USDC Colorado Page 4 of 4


Mr. Dale Case
February 19, 2021
Page 3
       In addition to the 1041 Permit, Denver Water will need to secure a Colorado
Department of Transportation (CDOT) access permit for intersection modifications,
obtain grading and building permits from the County, relocate utilities and acquire
property for road improvements in time for construction to start on schedule. The
enclosed GRE Project Schedule (Exhibit 21) specifies proposed timelines for each step
in the process so Denver Water can meet the construction deadlines in the FERC
Order. Denver Water believes this is an ambitious but achievable schedule. If the
County disagrees or anticipates needing additional time, please inform me as soon as
possible so we can explore adjustments to keep the GRE Project on schedule.

        The County has previously informed us it will not allow Denver Water to move
forward with a CDOT access permit application for the improvements to the intersection
of State Highway 72 and Gross Dam Road until after the County approves a 1041
Permit for the GRE Project. Nor will the County work with Denver Water on grading and
building permit applications until after the County approves a 1041 Permit. As
discussed at our January 27, February 3 and February 10, 2021, meetings, review of
these items in parallel with our 1041 permit application is critical to keep the GRE
Project on schedule. A CDOT representative at the February 10 meeting emphasized
the need to move forward with an access permit application as soon as possible, given
the extended property acquisition time CDOT assumes after approval of the intersection
design. We therefore respectfully request Boulder County to reconsider its position and
begin working with us on these issues now so we can apply for a CDOT access permit
for the intersection improvements and develop a detailed schedule for the grading and
building permit process at the earliest possible time.

         Denver Water understands Boulder County’s next step will be to review our
comment responses to determine the completeness of our 1041 Permit Application. We
ask that Boulder County remain in close communication with us regarding the schedule
for all remaining steps of the permitting process so that we can ensure our compliance
with the construction deadlines in FERC’s Order.

       If you have any questions or comments on this letter, please contact me directly
at 303-628-6508 or jeff.martin@denverwater.org. Thank you again to you and your
colleagues for your feedback on Denver Water’s 1041 Permit Application.

Sincerely,




Jeff Martin, P.E.
Gross Reservoir Expansion Program Manager

cc: File

Enclosures
